DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberndörfer (US 9,404,562).
Regarding Claim 17, Oberndörfer discloses a spindle assembly for a retractable thruster unit (see Fig. 1, showing a linear actuator; note: the recitation “for a retractable thruster unit” is intended use, and since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention, the intended use is not considered a claim limitation1), comprising: 
A lifting spindle arrangement including a lifting spindle (16), the lifting spindle having a lower end and an upper end (see Fig. 10, showing a “spindle”).
At least one of: a lower locking member (24) provided at the lower end and configured to connect the lifting spindle arrangement to a support structure (see Col. 5 Line 67 – Col. 6 Line 2), the lower locking member configured to move in an axial direction relative to the support structure (see Fig. 7, showing that lower locking element 19 couples to the cover 13 which is attaches to the spindle nut, the forks 14 are used to attach to the lower support structure, and that between the forks and the cover is a bearing 23 and a spring a spring 37, which would allow for relative movement between the lower locking member and the lower support structure; see also Figs. 5-7, showing how the spring compresses to provide an axially yieldable connection, the Examiner notes that Applicant’s definition of “freely moving” merely requires that movement of the locking member is not preventing, and accordingly despite the buffering effect of the springs, the locking member is capable of moving and therefore freely moving); and an upper locking member provided at the upper end configured to connect the lifting spindle arrangement to the support structure, the upper locking member configured to move in the axial direction relative to the support structure (the Examiner notes that since a lower locking member has been disclosed, the “at least one of” requirement has been met).

Wherein movement of the lower locking member and/or the upper locking member in the axial direction results in tensile stress on the lifting spindle (see Fig. 10, showing that if an axial tensile load were to be applied to the linear actuator, that the resilient member will absorb some of the tensile load before any load is applied to the spindle, however, a sufficient load would cause the washer that abuts nut 25 to abut against the portion to element 29 that faces the washer, once these two components are in contact with one another, further tensile stress would not be absorbed, resulting in a tensile pulling on the extension tube 13, which would pull on spindle nut which will then pull on the spindle, resulting in a tensile load being applied to the spindle due to movement of the lower locking member).

Allowable Subject Matter
Claims 1-11, 13-16 are allowed.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Page 12 Lines 3-11: Applicant argues that Oberndörfer does not disclose the claimed invention because “[a] load pushing upwards causes compressive force in the spindle above the lifting nut”. This is not persuasive. While an “upward” force may cause a compressive force in the spindle, a “downward” force will result in a tensile force being exerted on the spindle. As set forth above, when a tensile force is applied to the linear actuator, the lower axially resilient member will initially absorb the load. However, if a sufficiently strong load were to be applied, the washer that presses against the spring (and abuts against the nut 25) will essentially “bottom out” and press directly against element 29, and will no longer serve a shock absorbing function. At this point, the tensile force will begin pulling on the extension tube 13, which in turn will pull on the spindle nut, which in turn will pull on the spindle, resulting in the spindle experiencing a tensile load when the lower locking member moves axially “downward” as Fig. 10 is oriented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02 (II): Preamble Statements Reciting Purpose or Intended Use